                   Case 20-11177-KBO              Doc 353       Filed 07/17/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 269
                                                                     )

                  NOTICE OF REVISED PROPOSED ORDER (I) AUTHORIZING
                THE SALE OF CERTAIN EQUITY INTERESTS IN NON-DEBTOR
                AKORN INDIA PRIVATE LIMITED PURSUANT TO 11 U.S.C. § 363
              OF THE BANKRUPTCY CODE, (II) AUTHORIZING THE RETENTION
             AND EMPLOYMENT OF PRICEWATERHOUSECOOPERS CORPORATE
                 FINANCE LLC IN CONNECTION THEREWITH, EFFECTIVE AS
               OF THE PETITION DATE, AND (III) GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE OF THE FOLLOWING:

             1.    On June 30, 2020, the above-captioned debtors and debtors in possession

    (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order (I) Authorizing the

    Sale of Certain Equity Interests in Non-Debtor Akorn India Private Limited Pursuant to 11 U.S.C.

    § 363 of the Bankruptcy Code, (II) Authorizing the Retention and Employment of

    PricewaterhouseCoopers Corporate Finance LLC in Connection Therewith, Effective as of the

    Petition Date, and (III) Granting Related Relief (the “Motion”) with the United States Bankruptcy

    Court for the District of Delaware (the “Court”). Attached thereto as Exhibit A was a proposed




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.


RLF1 23741349v.2
                   Case 20-11177-KBO        Doc 353     Filed 07/17/20     Page 2 of 2




 form of order granting the relief requested in the Motion (the “Original Order”).

         2.        The Debtors have made certain revisions to the Original Order, the revised version

 of which is attached hereto as Exhibit 1 (the “Proposed Order”).

         3.        For the convenience of the Court and all parties in interest, a blackline comparison

 of the Proposed Order marked against the Original Order is attached hereto as Exhibit 2.

         4.        A telephonic hearing to consider the relief requested in the Motion is currently

 scheduled for July 21, 2020 at 3:30 p.m. (Eastern Time) before The Honorable Karen B. Owens,

 United States Bankruptcy Judge for the District of Delaware.

 Wilmington, Delaware
 July 17, 2020

 /s/ Brett M. Haywood
 RICHARDS, LAYTON & FINGER, P.A.                        KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                               KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                            Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Zachary I. Shapiro (No. 5103)                          Gregory F. Pesce (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                            Christopher M. Hayes (admitted pro hac vice)
 One Rodney Square                                      300 North LaSalle Street
 920 N. King Street                                     Chicago, Illinois 60654
 Wilmington, Delaware 19801                             Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                         Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                         Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                           gregory.pesce@kirkland.com
                 steele@rlf.com                                          christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                        -and-

 Co-Counsel for the Debtors                             KIRKLAND & ELLIS LLP
 and Debtors in Possession                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                                        Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                        601 Lexington Avenue
                                                        New York, New York 10022
                                                        Telephone:     (212) 446-4800
                                                        Facsimile:     (212) 446-4900
                                                        Email:         nicole.greenblatt@kirkland.com

                                                        Co-Counsel for the Debtors
                                                        and Debtors in Possession



                                                    2
RLF1 23741349v.2
